Citation Nr: 0705068	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  06-12 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a higher rate of Dependents' Indemnity 
Compensation (DIC) benefits under 38 U.S.C.A. § 1311.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from May 1968 to February 1970.  The 
veteran died in January 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO awarded 
service connection for the cause of the veteran's death, as 
well as Dependent Educational Assistance Benefits under 
38 U.S.C. Chapter 35.  The appellant has appealed that part 
of the decision which denied additional compensation under 
38 U.S.C.A. § 1311 (a)(2).  

The case has been advanced on the Board's docket. 


FINDING OF FACT

At the time of his death, the veteran was not in receipt of 
nor was he entitled to receive (or but for the receipt of 
retired pay or retirement pay was entitled to receive) 
compensation for a service-connected disability that was 
rated totally disabling for a continuous period of at least 
eight years immediately preceding death.  


CONCLUSION OF LAW

The criteria for entitlement to additional Dependency and 
Indemnity Compensation benefits pursuant to 38 U.S.C.A. § 
1311 have not been met.  38 U.S.C.A. § 1311 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  The appellant was 
notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate this claim by 
correspondence dated in February 2003.  The file reflects 
extensive communication between the appellant and the RO.  
Adequate opportunities to submit evidence and request 
assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Because of the decision in this case, any deficiency in the 
initial notice to the appellant of the duty to notify and 
duty to assist in claims involving a disability rating and an 
effective date for the award of benefits is harmless error.  

The Board finds the available medical evidence is sufficient 
for an adequate determination.  Further attempts to obtain 
additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the appellant.

The appellant claims that she is entitled to additional 
compensation based on the provisions of 38 U.S.C.A. § 1311.  
That statute provides that, 

(a)(1) Dependency and indemnity 
compensation shall be paid to a surviving 
spouse at the monthly rate of $967.
(2) The rate under paragraph (1) shall be 
increased by $208 in the case of the 
death of a veteran who at the time of 
death was in receipt of or was entitled 
to receive (or but for the receipt of 
retired pay or retirement pay was 
entitled to receive) compensation for a 
service-connected disability that was 
rated totally disabling for a continuous 
period of at least eight years 
immediately preceding death. In 
determining the period of a veteran's 
disability for purposes of the preceding 
sentence, only periods in which the 
veteran was married to the surviving 
spouse shall be considered.  
38 U.S.C.§ 1311 (West 2002 & Supp. 2006)

Notes to the recent supplement to 38 U.S.C. reflect that 
VAOGCPREC 9-2000, which opined that an enhanced DIC claim may 
not be awarded based on new evidence submitted after the 
death of a veteran, is invalid and without force or effect.  
Hatch v. Principi, 18 Vet App 527 (2004).  It is also noted 
that a surviving spouse's claim for enhanced DIC must be 
adjudicated de novo, without consideration of the effective 
date of her husband's prior grant of service connection for 
post-traumatic stress disorder or the date of the original 
claim therefore.  Id.

This case was initially subject to a VA-wide stay, which has 
now been lifted.  In accordance with the directions of the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003) (NOVA II), the temporary stay on the adjudication 
of affected 38 U.S.C. §§ 1311(a)(2) and 1318 claims was 
lifted, except where a survivor seeks to reopen a claim that 
was finally decided during the veteran's lifetime on the 
grounds of new and material evidence.  Recently, the Court 
issued National Organization of Veterans' Advocates, Inc. and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, __ F.3d __, Nos. 06-7052, 06-7061 (Fed. Cir.  Jan. 
18, 2007) (NOVA III), in which it lifted the stay imposed in 
NOVA II as to remaining claims. 

The record reflects that the veteran died in January 2003 of 
complications related to non-Hodgkin's lymphoma.  At the 
time, service connection and a 100 percent rating had been in 
effect for that disorder since March 6, 1995, thus well over 
seven but less than eight years.  The appellant filed an 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child 
(Including Death Compensation if Applicable) (VA Form 21-534) 
in February 2003.  In February 2003, the RO granted service 
connection for the cause of the veteran's death but denied 
additional benefits under38 U.S.C.A. § 1311 because the 
veteran had not been rated 100 percent disabled for eight 
years prior to his death.  

However, the Board also notes that in January 2003, the Board 
issued a decision after the veteran's death but before it was 
aware of the veteran's death.  In the decision, the Board 
denied the veteran's appeal of the issue of entitlement to an 
earlier effective date than March 6, 1995, for the grant of 
service connection for non-Hodgkin's lymphoma.  The Board's 
decision was vacated in March 2003, after it was reported 
that the veteran had passed away.  

The appellant seeks to establish that her husband should have 
been rated 100 percent disabled for eight years prior to his 
death.  She urges that medical evidence of record established 
the diagnosis of non-Hodgkin's lymphoma years prior to March 
6, 1995.  She is urging that an earlier effective date is 
warranted for this disorder.  In essence, she is urging that 
her husband was "entitled to receive" compensation at the 
100 percent rate for the eight years prior to his death.  The 
Board will review the complicated facts and lengthy 
procedural history in this case as part of its response to 
her contentions.  The Board has considered her arguments, but 
ultimately finds that there is no basis for the award of 
additional benefits under 38 U.S.C.A. § 1311.  

In August 1989, the veteran requested service connection for 
lymphoma.  He specifically alleged that the lymphoma was due 
to exposure to Agent Orange in the Republic of Vietnam.

In a January 1991 rating decision, the RO denied service 
connection for lymphoma.  Although it was noted that claims 
for disabilities alleged to have been caused by Agent Orange 
exposure were in deferred status pending legislation, the RO 
found that the veteran did not have lymphoma.

The RO indicated that a diagnosis of lymphoma was considered 
in December 1989, based on a left supraclavicular 
lymphadenopathy.  Transbronchial lung biopsy revealed 
bilateral pulmonary infiltrates with granulomatous 
inflammation.  These rapidly improved, and it was believed 
that pulmonary lymphoma would not have resolved 
spontaneously.  Thus, service connection was denied as not 
shown by the evidence of record.

In February 1991, the RO confirmed the denial of service 
connection on the same basis.

The veteran filed a Notice of Disagreement regarding the two 
rating decisions.  A Statement of the Case was issued, but 
the veteran did not file a timely Substantive Appeal.

On March 6, 1996, the veteran again filed a claim of service 
connection for malignant lymphoma.  The private medical 
evidence showed that, on November 17, 1995, an examination 
revealed a right upper neck node.  However, the diagnosis of 
lymphoma was not made until January 1996.  In May 1996, the 
RO granted service connection for non-Hodgkin's lymphoma and 
assigned a 100 percent rating, effective on March 6, 1995.

On February 6, 1991, the Agent Orange Act of 1991, Public Law 
102-4, 105 Stat. 11 (1991) was enacted.  It added to title 38 
a new section (§ 1116) establishing a scientific-evidence 
review process for the establishment of presumptions of 
service connection for diseases associated with exposure to 
certain herbicide agents.  38 U.S.C.A. § 1116 (West 1991).

Effective on June 9, 1994, the provisions of 38 C.F.R. §§ 
3.307(a) and 3.309(e) were amended to allow presumptive 
service connection for non-Hodgkin's lymphoma developing to 
the required degree within a certain time period after 
exposure to herbicides. 59 Fed. Reg. 29,724 (June 9, 1994).  
In pertinent part, a veteran who had active service in 
Vietnam during the Vietnam Era and develops non-Hodgkin's 
lymphoma shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to the 
contrary.  38 C.F.R. § 3.307(a)(6) (1994-2001).  If a veteran 
was exposed to an herbicide agent during active service, and 
non-Hodgkin's lymphoma is manifested at any time after 
service, said disease shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(1994-2001).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A § 5110(a); 38 C.F.R. § 
3.400.

Under 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), the 
effective date of an award of direct service connection shall 
be the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  In pertinent 
part, under 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(ii), the effective date of an award of 
presumptive service connection shall be the date entitlement 
arose, if claim is received within 1 year after separation 
from active duty; otherwise, date of receipt of claim, or 
date entitlement arose, whichever is later.

Where compensation is awarded pursuant to a liberalizing law, 
or a liberalizing VA issue approved by the Secretary or by 
the Secretary's direction, the effective date of such award 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the effective date of the act or 
administrative issue.  38 C.F.R. § 3.114(a). Where 
compensation is awarded pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
Id.  The provisions of this paragraph are applicable to 
original and reopened claims.  Id.

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue.  Id.  (2) If a claim is reviewed on the 
initiative of VA more than 1 year after the effective date of 
the law or VA issue, benefits may be authorized for a period 
of 1 year prior to the date of administrative determination 
of entitlement.  Id.  (3) If a claim is reviewed at the 
request of the claimant more than 1 year after the effective 
date of the law or VA issue, benefits may be authorized for a 
period of 1 year prior to the date of receipt of such 
request.  Id.

As noted, the veteran's claim of service connection for 
lymphoma was received by VA on March 6, 1996.  As the 
veteran's claim was received more than one year after the 
effective date of the liberalizing VA regulation (June 9, 
1994), the effective date cannot be more than one year prior 
to the date of receipt of his claim.

The first confirmed diagnosis of the disease was not until 
January 1996.  Thus, the effective date can be no earlier 
than March 6, 1995, exactly one year prior to the date the 
claim was filed.

The Board has also considered whether appellant would have 
been entitled to an earlier effective date under the final 
stipulation and order in Nehmer v. United States Veterans 
Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), and 
the specific guidance provided in Nehmer v. United States 
Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal 1999) (Nehmer 
II), and Nehmer v. United States Veterans Admin., No. C86- 
6160 TEH (N.D. Cal. Dec. 12, 2000) (class action order), 
which created an exception to the provisions governing the 
assignment of effective dates in certain cases.

That case was brought against VA by veterans and survivors of 
Vietnam veterans who alleged that VA failed to comply with 
the provisions of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 102 
Stat. 2725, 2729 (1984), when it promulgated former 38 C.F.R. 
§ 3.311a (1986), which governed claims based on exposure to 
herbicides containing dioxin.

In May 1989, the United States District Court (District 
Court) invalidated a portion of the former regulation, 
holding that the regulation was based on an incorrect 
interpretation of the law.  Nehmer v. United States Veterans' 
Administration, 712 F. Supp. 1404, 1423 (N.D. Cal. 1989) 
(Nehmer I).

In May 1991, the District Court approved a Final Stipulation 
and Order agreed to by the parties to the suit.  In relevant 
part, an earlier effective date under the Nehmer I Final 
Stipulation and Order is warranted if a prior claim for 
benefits was filed by a veteran and (1) the claim was filed 
and denied between September 25, 1985, the effective date of 
the invalidated regulation, and June 9, 1994, the date VA 
completed its action replacing the invalidated regulation; or 
(2) was pending before VA between May 3, 1989, the date the 
court invalidated 38 C.F.R. § 3.311a, and June 9, 1994.

It was after the promulgation of the amended regulations, VA 
began readjudicating claims, the denial of which had been 
invalidated by Nehmer I, as well as those claims that were 
held in abeyance pending the issuance of the new regulations.  
Williams v. Principi, 15 Vet. App. 189, 192 (2001).

In an effort to resolve remedial issues implicated by Nehmer 
I, the parties subsequently entered into another final 
stipulation and order that was incorporated into the District 
Court's final judgment.  See Nehmer v. United States Veterans 
Administration, 32 F. Supp.2d 1175 (N.D. Cal. 1999) (Nehmer 
II).

In Nehmer II, the parties stipulated, in pertinent part, that 
for awards based on herbicide exposure claims filed after May 
3, 1989, the effective date for such awards would be "the 
date the claim was filed or the date the claimant became 
disabled or death occurred, whichever is later."  Id.; 
Williams v. Principi, 15 Vet. App. at 192.

In this case, the veteran had filed a claim of service 
connection for lymphoma August 1989.  The claim was denied, 
however, not on an Agent Orange basis, but because the 
evidence showed that the veteran did not have lymphoma at 
that time.

Thus, any action in Nehmer I and Nehmer II was not relevant 
to the veteran's claims.  Although the veteran's claim was 
based on an Agent Orange theory, the denial of benefits had 
nothing to do with the invalidated regulation.

Finally, the Board notes that the appellant has submitted 
additional evidence including argument and copies of medical 
opinions suggesting that the condition may have existed many 
years prior to service.  Nonetheless, the first confirmed 
diagnosis was in 1996.  Considering this and the date of 
claim, there is no basis in the law for an effective date 
earlier than March 6, 1995.  

The appellant has not shown that the veteran at the time of 
death was in receipt of or was entitled to receive 
compensation for a service-connected disability that was 
rated totally disabling for a continuous period of at least 
eight years immediately preceding death.  Thus, the appeal 
for additional benefits under 38 U.S.C.A. § 1311 must be 
denied.


ORDER

Entitlement to a higher rate of Dependents' Indemnity 
Compensation (DIC) benefits under 38 U.S.C.A. § 1311 is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


